DETAILED ADVISORY OFFICE ACTION
Examiner’s Comment
The after final proposal amendment: 
    PNG
    media_image1.png
    216
    998
    media_image1.png
    Greyscale


These proposal added limitations are disclosed by Korenaga (US 6107703) see col. 3 line 48+, and Figs. 1A-1B.



    PNG
    media_image2.png
    426
    1023
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    540
    613
    media_image3.png
    Greyscale


Thus, by applying the Korenaga important teaching concepts, along with the combined teaching of the prior art refs applied in the Final Office Action, it would have been obvious for an artisan to modify the claimed invention by configuring the stator as proposed added limitations because it would enable control the linear motor by controlling the input energy running through the coils of each or all stator sub-assemblies; thus, enhance efficiency; also, linear motor having two stator subassemblies, each having coils wrap around laminated core poles are well known in the art.
Thus, the proposal amendment does not put the application in favorable condition for allowability.  For the record, the proposal amendment will not be entered, and as the record shows:

    PNG
    media_image4.png
    67
    531
    media_image4.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-2030. The examiner can normally be reached M-TH 7:30 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAN N NGUYEN/            Primary Examiner, Art Unit 2834